Zimmerman, J.
We have no doubt that both the Court of Common Pleas and the Court of Appeals in rendering the judgments they did acted with the best of motives, but was there legal justification for what they did?
Here the plaintiff seeks a money judgment against the administrator based solely on the claim of fraud and misrepresentation in the sale of a business enterprise. It is elementary that one who seeks relief by judicial process must present proof of the basic facts essential to establish his right to such relief, or fail in his action.
There is no evidence in this case substantiating the material allegations of the petition. In these circumstances, it became the duty of the trial court, on motion of the administrator, to direct a verdict in his favor and enter judgment accordingly.
On the record, this court reverses the judgment of the Court of Appeals and renders final judgment for the defendant administrator.

Judgment reversed.

Weygandt, C. J., Middleton, Taet, Hart and Stewart, JJ., concur.
Lamneck, j., not participating.